           Case 4:19-cv-04363-DMR Document 3 Filed 07/30/19 Page 1 of 2



 1 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (State Bar No. 229276)
 2 kwesley@bgrfirm.com
   Lori Sambol Brody (State Bar No. 150545)
 3 lbrody@bgrfirm.com
   Matthew L. Venezia (State Bar No. 313812)
 4 mvenezia@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 5 Los Angeles, California 90067
   Telephone: (310) 274-7100
 6 Facsimile: (310) 275-5697

 7 Attorneys for Plaintiff
   Bryant Vineyards Ltd.
 8

 9

10                                UNITED STATES DISTRICT COURT

11                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

12

13 BRYANT VINEYARDS LTD., a California              Case No.
   corporation,
14
                Plaintiff,                          PLAINTIFF BRYANT VINEYARDS
15                                                  LTD.’S CERTIFICATION OF
          vs.                                       INTERESTED ENTITIES
16
   LAUREN RIDENHOUR, an individual,
17
                Defendant.
18
19

20

21

22

23

24

25

26
27

28

     1311662.1                                                                           Case No.
                 PLAINTIFF BRYANT VINEYARDS LTD'S CERTIFICATION OF INTERESTED ENTITIES
           Case 4:19-cv-04363-DMR Document 3 Filed 07/30/19 Page 2 of 2



 1               Pursuant to Civil L.R. 3-15, the undersigned certifies that, other than the named parties, the

 2 following listed persons or entities (i) have a financial interest in the subject matter in controversy

 3 or in a party to the proceeding, or (ii) have a non-financial interest in that subject matter or in a

 4 party that could be substantially affected by the outcome of this proceeding:

 5 Name                                                     Connection and Interest
 6 BETTINA BRYANT                                           Owner of BRYANT VINEYARDS LTD., a

 7                                                          California corporation

 8 THE DONALD L. BRYANT JR.                                 Owner of BRYANT VINEYARDS LTD., a

 9 REVOCABLE TRUST DATED 11/17/93                           California corporation

10

11 DATED: July 30, 2019                             BROWNE GEORGE ROSS LLP
                                                       Keith J. Wesley
12                                                     Lori Sambol Brody
                                                       Matthew L. Venezia
13

14

15                                                  By:          s/ Keith J. Wesley
                                                                   Keith J. Wesley
16                                                  Attorneys for Plaintiff Bryant Vineyards Ltd.
17

18
19

20

21

22

23

24

25

26
27

28

     1311662.1                                                                                         Case No.
                                                          -2-
                  PLAINTIFF BRYANT VINEYARDS LTD'S CERTIFICATION OF INTERESTED ENTITIES
